                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


Tashawn Walker,                                      )        CASE NO.: 4:18CV2817
                                                     )
           Petitioner,                               )        JUDGE JOHN ADAMS
                                                     )
                                                     )
                                                     )
Warden Lyneal Wainwright,                            )        ORDER AND DECISION
                                                     )
           Respondent.                               )
                                                     )


        The Comi has examined the Repo1i and Recommended Decision of the Magistrate Judge

submitted in this matter on September 18, 2019. Doc. 13. Upon due consideration, and no

objections having been filed by the pa1iies, 1 the Comi adopts the Repoli and recommended

findings and conclusions of the Magistrate Judge and inco1porates them herein. Therefore, it is

ordered that petition is hereby DENIED.

        Pursuant to 28 U.S.C § 1915(a)(3), the Comi ce1iifies that Petitioner may not take an appeal

from the Court's decision in good faith, and that there is no basis upon which to issue a certificate

of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

        IT IS SO ORDERED.



        Date: December 11, 2019                                        Isl John R. Adams
                                                                      JUDGE JOHN R. ADAMS
                                                                      UNITED STATES DISTRICT JUDGE

1 The Comt granted Petitioner an extension of time until 11/25/19 to file objections. No objections have been filed
to date.
